EXAMINER REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of “the plurality of features of the PPG signal to include time domain features, frequency domain features and heart rate variability (HRV) features, and wherein the time domain features of the PPG signal include systolic and diastolic time durations, systolic and diastolic time ratios, systolic and diastolic areas, systolic and diastolic area ratios, cycle duration, and ratio of pulse widths at different pulse heights.” The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Granqvist et al (WO 2017/212120), Lee et al (U.S. Publication No. 2018/0185643), and NPL Ghosh et al (Ghosh, Shrimanti, et al. "Continuous blood pressure prediction from pulse transit time using ECG and PPG signals." 2016 IEEE Healthcare Innovation Point-Of-Care Technologies Conference (HI-POCT). IEEE, 2016.). Applicant’s arguments concerning Granqvist, Lee, and Ghosh are persuasive.
“As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. p. 3, para 1. 
Examiner cannot find evidence that the combination of additional elements (“electrocardiogram” and “photoplethysmogram” with extraction of “time domain features”, “frequency domain features”, “heart rate variability (HRV) features”, “systolic and diastolic time durations”, “systolic and diastolic time ratios”, “systolic and diastolic areas”, “systolic and diastolic area ratios”, “cycle duration”, and “ratio of pulse widths at different pulse heights”) is well-understood, routine and conventional to support an analysis under step 2B according to Office guidelines. 
Furthermore, “applying a feature selection algorithm for selecting a set of features from the extracted plurality of features of the PPG signal” cannot practically be performed in the mind.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791